 1   Sean Riordan (CA Bar No. 255752)
     AMERICAN CIVIL LIBERTIES UNION
 2   FOUNDATION OF NORTHERN CALIFORNIA
     P.O. Box 189070
 3   Sacramento, CA 95814
     T: 916.620.9705
 4   sriordan@aclunc.org
 5   Matthew Cagle (CA Bar No. 286101)
     AMERICAN CIVIL LIBERTIES UNION
 6   FOUNDATION OF NORTHERN CALIFORNIA
     39 Drumm Street
 7   San Francisco, CA 94111
     T: 415.343.0758
 8   mcagle@aclunc.org
 9   John G. Heller (CA Bar No. 129901)
     Si Eun Lee (CA Bar No. 197329)
10   ROGERS JOSEPH O'DONNELL, PC
     311 California Street, 10th Floor
11   San Francisco, CA 94104
     T: 415.956.2828
12   jheller@rjo.com
     slee@rjo.com
13
     Attorneys for Plaintiffs
14   TANYA FAISON and SONIA LEWIS
15

16                             UNITED STATES DISTRICT COURT
17                           EASTERN DISTRICT OF CALIFORNIA
18
     TANYA FAISON and SONIA LEWIS,               Case No. 2:19-cv-00182-TLN-KJN
19
                         Plaintiffs,             ORDER TO FURTHER CONTINUE
20                                               DEADLINES
           vs.
21
     SCOTT R. JONES, individually and as
22   Sheriff of Sacramento County,               Judge: Hon. Troy L. Nunley
23                                               Hearing Date: None
                         Defendant.
24

25

26

27

28

                                                                                   Page 1
     2:19-cv-00182-TLN-KJN   ORDER CONTINUING DEADLINES
                                                                                  508921.1
 1                 The Court has reviewed the parties’ Stipulation to Further Continue Deadlines.
 2   Based on that stipulation, and good cause appearing, IT IS HEREBY ORDERED that:
 3                 1.     The Discovery Cut-Off deadline is continued to May 19, 2020;
 4                 2.     The deadline to file and serve expert witness designations and reports is
 5   continued to June 15, 2020;
 6                 3.     The deadline to file and serve supplemental expert witness designations
 7   and reports is continued to July 13, 2020;
 8                 4.     The deadline to submit a Joint Trial Readiness Statement if no
 9   dispositive motions will be filed is continued to August 3, 2020;
10                 5.     The deadline to exchange supplemental discovery responses and
11   disclosures (including expert supplemental materials) is continued to September 14, 2020;
12                 6.     The deadline to file dispositive motions is continued to October 20,
13   2020.
14

15   IT IS SO ORDERED.
16

17   Dated: March 5, 2020
                                                     Troy L. Nunley
18                                                   United States District Judge
19

20

21

22

23

24

25

26

27

28

                                                                                                 Page 2
      2:19-cv-00182-TLN-KJN   ORDER CONTINUING DEADLINES
                                                                                             508921.1
